UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6500



ROBERT HOLLAND KOON,

                                              Plaintiff - Appellant,

          versus


CHARLES M. CONDON, Attorney General; TERESA A.
KNOX, Assistant Attorney General; TERESA N.
COSBY, Assistant Attorney General; ROBERT
DELOACH, III, Assistant Attorney General; BEN
APLIN, Assistant Attorney General; BARBARA M.
TIFFIN, Assistant Attorney General; THOMAS
SHEALY, Public Defender; DONNIE WILLINGHAM,
Assistant Solicitor; JUDGE D. BEATTY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Chief District
Judge. (CA-99-996-6-12AK)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Holland Koon appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Koon v. Condon, No. CA-99-996-6-12AK (D.S.C.

Feb. 29, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2